Citation Nr: 1423177	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-18 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a left elbow disability, to include elbow strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The appellant served in the US Army Reserves from June 1988 to August 1988 and from June 1989 to July 1989.  He also served on active duty in the US Army from June 1991 to May 2003, and from May 2003 to June 2007.  The character of service for his last period of active service from May 2003 to June 2007, was dishonorable.  Consequently, the period of dishonorable service from May 2003 to June 2007 is a bar to VA benefits; however, the Board will still consider the Veteran's claim in regard to his honorable periods of service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which in pertinent part, denied the benefits sought on appeal. 

In October 2009 the Veteran provided testimony before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims folder.  The appeal was previously remanded by the Board in April 2010, November 2012, and November 2013, for additional development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.

An application to reopen the claim of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The most probative evidence of record indicates that a left elbow disability, to include elbow strain, has not been shown during the appeal.




CONCLUSION OF LAW

The criteria for establishing service connection for a left elbow disability, to include elbow strain, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in February 2005 and May 2013.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claim was readjudicated in the February 2014 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran appeared at a hearing before the Board.  He presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, the Veterans Law Judge noted that basis of the prior determination, asked specific questions directed at identifying the elements of the claim that were lacking to substantiate the claim for benefits, and elicited testimony from the appellant in regard to his service during the period in question.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
 
The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, and available private and VA treatment records have been obtained.  In addition, he has been provided with an appropriate VA examination in connection with the claim for service connection for a left elbow disability, which provide etiological opinions and sufficiently describe the manifestations of the Veteran's disability for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted in the Introduction of this decision, the character of service for the Veteran's last period of active service from May 2003 to June 2007, was dishonorable.  Consequently, the period of dishonorable service from May 2003 to June 2007 is a bar to VA benefits.  See 38 C.F.R. § 3.12 (2013); Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The Board will still consider the Veteran's claim in regard to his honorable periods of service.  

The Veteran contends that he is entitled to service connection for a left elbow disorder.  At the October 2009 hearing he testified that he developed left elbow symptoms during service, associated with repeated heavy lifting in the artillery field. 

The Veteran's service treatment records show that in October 2001 the Veteran complained of stiff/sore elbows with decreased range of motion.  The Veteran complained of pain when doing pushups or lifting weights.  No known etiology was noted and no trauma was reported.  On examination, no findings for the left elbow were recorded.  

On VA joints examination in February 2002, the Veteran related onset of bilateral elbow pain in 2001.  He denied a specific injury.  On examination, the examiner reported tenderness in the lateral epicodyle area with normal range of motion.  The examiner noted elbow strain disorder pending x-rays and possible lateral epicondylitis, however, x-rays of the elbow revealed no abnormalities.  On general medical examination in February 2002, the Veteran complained of popping in the elbows and limitations lifting more than 25 pounds.  A report of medical history in January 2003 noted the Veteran's report of bursitis of the elbows in 2002.  

In a January 2003 report of medical history, the Veteran reported elbow stiffness and pain associated with push-ups and weight lifting.  He also related a history of bilateral elbow bursitis in 2002.   

After service, on VA examination in April 2013 the examiner concluded that the Veteran did not have a left forearm or elbow disorder based on the Veteran's denial of symptoms at that time.  However, no objective clinical findings were recorded with respect to the claimed left elbow disability.  

The Veteran underwent a VA examination in January 2014.  He reported that he believed he had left elbow bursitis due to doing pushups in service.  Indeed, the examiner noted a history of bursitis in January 2003, and left elbow strain in February 2002.  At the time, he sought medical treatment for his symptoms and was given a profile for light duty.  The examiner, however, determined that both conditions resolved.  Currently, the Veteran denied any left elbow symptoms or treatment.  On examination, the Veteran had full range of motion and strength.  The examiner noted mild tenderness at the bilateral lateral epicondyle with palpation, but otherwise the examination was normal.  The examiner concluded that there was no current elbow disability.  The examiner opined that the claimed left elbow disorder was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness, nor was the claimed disability proximately due to or the result of a service connected condition.  The examiner explained that physical examination of the left elbow revealed no abnormalities consistent with a current elbow disability and the Veteran presented no complaints pertaining to the left elbow.  

The Board recognizes that the service treatment records documented a diagnosis and treatment for left elbow strain disorder and bursitis in 2002.  The records further show that the Veteran continued to report a history of left elbow bursitis, however, the remainder of the service treatment records contain no additional findings consistent with a chronic left elbow disability, to include bursitis or elbow strain.  As such, the service treatment records lack the combination of manifestations sufficient to identify a chronic left elbow disorder as distinguished from merely isolated findings.  Rather, the record suggests that the in-service left elbow complaints and clinical findings of bursitis and left elbow strain associated with repeated heavy lifting in the artillery field resolved with treatment.  See 2013 and 2014 examination reports.

Additionally, to the extent that left elbow bursitis and left elbow strain were noted in service, the VA examiner in January 2014 specifically found that the Veteran's  diagnosis of bursitis and left elbow strain noted in 2002 and 2003, had resolved.  The examiner's opinion was based on the Veteran's denial of left elbow symptoms or treatment at the time of the examination, as well as the lack of clinical findings.  As such, the examiner determined that a diagnosis pertaining to the left elbow was no longer appropriate and opined that the claimed left elbow disorder was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness, nor was the claimed disability proximately due to or the result of a service connected condition.  This opinion was rendered following claims file review, to include the service treatment records, and examination of the Veteran.  The examiner addressed his contentions.  The opinion included a rationale for the conclusion reached, and contains an internal logic consistent with the known facts, as well as with other evidence of record.  This opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Significantly, there is no other evidence of record to showing a diagnosis of left elbow disability during the appeal, and there is no competent medical opinion to that contradicts the VA examiners' findings.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

To the extent that the Veteran alleges that he currently has a left elbow disorder which is related to service, the probative evidence of record fails to show current disability in this regard.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present a disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

The Board recognizes the Veteran's contentions as to the diagnosis of a left elbow disability and relationship between his current condition and left elbow strain and bursitis in service with recurrence of symptoms.  The Board acknowledges that the Veteran is competent to report about what he experienced; however, as to the specific issues in this case, the diagnosis of left elbow disability and its etiology are not subject to lay observation or assertion, and fall outside the realm of common knowledge of a lay person.  The diagnosis of bursitis or elbow strain is based on clinical findings, to include radiological studies, and is medical in nature.  Due to the medical complexity of the issues involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person, the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of little, if any, probative value when offered to establish a causal connection between the claimed left elbow disability and service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to a chronic left elbow disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the onset and etiology of the claimed left elbow disability is not competent evidence to create the requisite nexus.  For the reasons set forth above, the Board finds the opinion of the VA examiner in January 2014 to be the most probative on this point. 

In summary, the most probative evidence of record indicates that the Veteran was not shown to have a chronic left elbow disability during service, and the most probative evidence indicates he does not currently have a left elbow disability.  Accordingly, the preponderance of the evidence is against the claim for service connection for a left elbow disability and the claim is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a left elbow disability, to include left elbow strain, is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


